UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA E:1:l”EEED

NUV 27 2012

Clerk, 1_1.5. I)\stnm & Bankruptcy
CoudsfmwheDmNmt0fCmumbm

UNITED STATES OF AMERICA,
Plaintiff,

v.
Crimina1 Action No. 07-0065 (GK)
CHRISTIAN FERNAN'DO BORDA,
§§ §1-_,

Defendants.

MEMORANDUM OPINION

I. Background

On December 9, 2010, Defendants were convicted under the

Controlled Substances Import and Export Act, 21 U.S.C. §§ 951 et

§eg;, of conspiring, beginning in January 2005 and continuing at
least to October 2005, to distribute five kilograms or more of
cocaine with the intent or knowledge that the cocaine would be
unlawfully imported into the United States. _§e Verdict Form as
to Christian Fernando Borda [Dkt. No. 207]; Verdict Form as to
Alvaro Alvaran-Velez [Dkt. No. 209]; 21 U.S.C. §§ 959, 960, 963.
At trial, the Government offered evidence of three separate
drug deals in 2005. Defendants did not dispute that they had
distributed cocaine during the relevant period, but argued that
they neither knew nor intended that the cocaine would be
unlawfully imported into the United States. Based upon the
evidence presented at trial, the Jury returned a ‘verdict of

guilty against Defendants.

Defendants moved for judgment of acquittal, under Federal
Rule of Criminal Procedure 29, which the Court denied in a
Memorandum Opinion on March 9, 2011 [Dkt. No. 238]. befendants
next moved for a new trial, under Federal Rule of Criminal
Procedure 33, which the Court denied in a Memorandum Opinion on
April 27, 2011 [Dkt. No. 249]. Defendants have also wmved to
dismiss the case or for a new trial based on §rady violations
[Dkt. No. 354]. The briefing on that Motion has been concluded
and it is now under advisement.

This matter is before the Court on Defendants’ Joint Motion
for Release of Grand Jury Minutes, to Vacate Verdict and to
Dismiss Indictment (“Defs.' Mot.” or “the Motion”) [Dkt. No.
368].l Upon consideration of the Motion, the Opposition [Dkt. No.
372], the Reply [Dkt. No. 375], and the entire record herein, and
for the reasons stated below, Defendants’ Joint Motion for

Release of Grand Jury Minutes is denied.

The crux of the Defendants’ current motion was previously argued
pre-trial, §§§_Borda's Motion to Dismiss Indictment and for Release
of Grand Jury Records [Dkt. No. 70]. The Court denied that motion
during the pre-trial motions hearing on July 12, 2010. §§§ Trial
Transcript 7/12/10, p. 31.

II. Analysis

Defendants move the Court to “order the government to
produce transcripts of all testimony and copies of all evidence
presented to the grand jury that returned the [I]ndictment
against Defendants.” Defs.' Mot. at 2. Defendants further move
the Court to vacate Defendants’ convictions and to dismiss the
Indictment if it finds that the evidence presented to the grand
jury was misleading or false. ld*

The Government responds that Defendants’ Motion is “based on
speculation and unsupported logical leaps in reasoning, and
amount[s] to the impermissible argument that disclosure might
reveal impropriety.” Government's Opposition (“Opp'n”) at 2. The
Government contends that the Motion should be denied because
“Defendants have not met their heavy burden of showing
particularized need for grand jury materials, and in camera

review is not warranted." Id. at 1l.2

2 The Government also argues that Defendants’ Motion should be
dismissed for other, independent reasons. Given the Court's
conclusion, infra, that Defendants failed to show a
particularized need for the grand jury materials, it is not
necessary to address the merits of Defendants’ additional
arguments.

A. Contro11ing Law

Grand jury proceedings are “accorded a presumption of
regularity, which_ generally' may' be dispelled only upon
particularized proof of irregularities in the grand jury
process.” United States v. Mechanik, 475 U.S. 66, 75 (1986). An
indictment valid on its face may not be challenged on the ground
that the grand jury acted on the basis of inadequate, unreliable
or incompetent evidence. Bank of Nova Scotia v. United States,

487 U.S. 250, 261 (1988); United States v. Calandra, 414 U.S.
338, 345 (l974).

Federal Rule of Criminal Procedure 6(e) bars disclosure of
“matter[s] occurring before the grand jury.” There exist only a
few narrow exceptions to the “ancient” rule that “the proceedings
of . . . grand juries [are] subject to near absolute secrecy.”
United. StateS v. E-Gold, Ltd., 521 F.3d 4ll, 420 (D.C. Cir.
2008) .

One exception, pursuant to Fed. R. Crim. P. 6(e)(3)(E)(ii),
allows district courts to authorize disclosure of grand jury
materials to a criminal defendant “who shows that a ground may
exist to dismiss the indictment because of a matter that occurred

before the grand. jury.” The party' requesting disclosure must

“demonstrate[] a ‘particularized need' or ‘compelling necessity'
for the [material].” United States v. Wilkerson, 656 F. Supp. 2d
22, 34 (D.D.C. 2009) (quoting smith v. united states, 423 U.s.
1303, 1304 (1975)). In other words, “disclosure is appropriate
only in those cases where the need for it outweighs the public
interest in secrecy, and . . . the burden of demonstrating this
balance rests upon the private party seeking disclosure.”
Wilkerson, 656 F. Supp. 2d at 34-35 (quoting Douqlas Oil Co. of
California v. Petrol Stops Northwest, 441 U.S. 211, 223 (1979))
(internal quotation marks omitted).

A district court may not dismiss an indictment for a non-
constitutional error in a grand jury proceeding unless such error
actually prejudiced the defendants. Bank of Nova Scotia, 487 U.S.
at 254. Specifically, for non-constitutional errors, “dismissal
of an indictment is appropriate only if it is established that
the violation substantially influenced the grand jury's decision
to indict, or if there is grave doubt that the decision to indict
was free from the substantial influence of such violations.” lQ;
at 256. This standard is so high that dismissal of an otherwise
valid indictment is inappropriate even where the government

failed to disclose substantial exculpatory evidence it possessed

at the time of the grand jury. See United States v. Wil1iams, 504
U.S. 36, 54-55 (1992) (holding that courts have no authority to
require the government to disclose exculpatory evidence to the
grand jury).

Furthermore, a guilty verdict returned by a petit jury after
a full trial on the merits renders harmless any non-
constitutional error in the grand jury's charging decision.
Mechanik, 475 U.S. at 72-73. This is because “the societal costs
of retrial after a jury verdict of guilty are far too substantial
to justify setting aside the verdict simply because of an error
in the earlier grand jury proceedingsJ’ ldL at 73.

B. Defendants Have Not Demonstrated a Particu1arized
Need for Grand Jury Materials

Defendants contend that “[b]ased on new evidence developed
during discovery in post-trial litigation, Defendants have a good
faith and well-founded basis to believe that the government
presented misleading or false evidence to the grand jury in order
to secure the Indictment against Defendants.” Defs.' Mot. at 2.

More specifically, Defendants argue that the “bulk of the
‘evidence' possessed by the Government at the time of the
[I]ndictment” was contained in DEA Agent Michael Chase's

Affidavit in Support of Request for Extradition, which Defendants

_ 5 _

contend is nusleading or false.3 ldL at 5. From that premise,
Defendants jump to the conclusion that the same nusleading or
false information was presented to the grand jury through the
testimony of DEA Agent Doug Waters. ld; at 7.

Defendants have failed to demonstrate a particularized need
for the grand jury materials they request. Defendants’ assertion
that Chase's affidavit constituted the ‘bulk' of the Government's
evidence is completely speculative and any connection between the
information in Agent Chase's affidavit4 and Agent Waters' grand
jury testimony is tenuous at best. 1n fact, Agent Chase's
affidavit was submitted to the Columbian government in January
2009, nearly two years after Defendants were indicted.5

Defendants’ claim on this point amounts to “nothing more than

3 First, Defendants contend that Paragraph 8 of the Affidavit is
misleading or false because the opinion of the witness, that
Borda initially discussed sending 2,5OO kilograms of cocaine to
Mexico, was presented as fact instead of as the witness's
interpretation of a series of phone calls. lQ; at 5. Second,
Defendants contend that Paragraph 10 of the Affidavit is
misleading or false because it states that Borda and others
discussed sending cocaine to the United States in an unrecorded
meeting on April 7, 2005, whereas Defendants argue that Camilo
Suarez’s trial testimony, that they “never [talked] about the
United States,” refuted the Government's position. ;d; at 6-7.

4 Agent Chase did not testify before the grand jury.

5 Defendants were indicted on March 16, 2007.

_'7_

unsupported speculation,” which is not enough “to constitute a
‘particular need.'” United States v. Edelson, 581 F.2d 1290, 1291
(7th Cir. 1978) (finding speculative assertions inadequate to
constitute “particularized need” under Fed. R. Crim. P. 6).

Moreover, Defendants have not “show[n] that a ground 1nay
exist to dismiss the [l]ndictment.” Fed. R. Crim. P.
6(e)(3)(E)(ii). Even assuming that “Agent waters testified
similarly' to Agent Chase's Affidavit,” Defs.' Mot. at 7, and
assuming further' that the affidavit was shown. to be false or
misleading, the trial jury's verdict renders harmless any non-
constitutional errors. Mechanik, 475 U.S. at 72-73.

The trial jury heard the testimony of 10 witnesses over a
period exceeding six weeks, where Government witnesses were
rigorously cross-examined by highly skilled defense counsel. The
jury had a full opportunity to evaluate the evidence that formed
the foundation of Chase's affidavit. Considering that evidence,
the trial jury found guilt beyond a reasonable doubt, using a
higher standard of proof than the probable cause standard used by
the grand jury. See United States v. Yost, 24 F.3d 99, 102 (10th
Cir. 1994) (“If a petit jury has knowledge of the same

misstatement made to the grand jury and nonetheless finds a

defendant guilty beyond a reasonable doubt, it is unlikely that
the error before the grand jury, which must find only probable
cause, was prejudicial.”). Because dismissal of an indictment
following a trial jury's guilty' verdict is “such an extreme
remedy,” the Court will only do so in rare circumstances where
prosecutorial misconduct during grand jury proceedings is
“flagrant or vindictive.” ld; This case does not involve that
type of conduct.

Additionally, the Defendants’ grand jury claim is
essentially a challenge to the sufficiency and reliability of the
evidence presented to the grand jury. Defendants contend that
“[w]hile [they] cannot know specifically what transpired during
the secret sessions of the grand jury, Defendants do know that
the government made false and misleading representations” in
Chase's affidavit for extradition and that “[t]he Court can
reasonably surmise that because it had nothing else at the time
of the [I]ndictment, the government presented the same false and
misleading evidence to the grand jury.” Defs.' Mot. at 14. The
Court has absolutely no basis on which to “reasonably surmise”

that the Government had. no other testimony' to present to the

grand jury. The Defendants further argue that the Government
presented excessive hearsay to the grand jury.6_;d; at 10-12.

lt is clear that the Defendants are merely challenging the
adequacy and reliability of the evidence. However, an indictment
valid on its face may not be challenged on the ground that the
grand jury acted on the basis of inadequate, unreliable or
incompetent evidence. Bank of Nova Scotia, 487 U.S. at 261;
Calandra, 414 U.S. at 345.

Where, as here, “the Indictment is facially valid and
[D]efendants' claims do not justify dismissal of the Indictment,
[D]efendants have not established any particularized need for the

grand jury instructions to be disclosed.” United States v.

Singhal, No. ll-142 (RCL), 2012 WL 285l86l, at *ll (D.D.C. July
11, 2012). Moreover, recognizing the “long-established policy in
favor of grand jury secrecy” and “the grand jury's functional

independence from the Judicia1 Branch,” the Court denies

6 This argument is without merit “because an indictment may be
based solely on hearsay.” United States v. Whitehorn, 710 F.
Supp. 803, 825 (D.D.C. 1989) (emphasis added); United States v.
Williams, 504 U.S. 36, 50 (1992) (noting that the Supreme Court
has “declined to enforce the hearsay rule in grand jury
proceedings, since that would run counter to the whole history of
the grand jury institution, in which laymen conduct their
inquiries unfettered by technical rules.”) (internal quotation
marks omitted).

_]_O_

Defendants’ request that it review the grand jury materials in
camera. United States v. Rostenkowski, 59 F.3d 1291, 1313 (D.C.
Cir. 1995) (internal quotation marks omitted) (affirming district
Court's denial of defendant's motion for in camera review of
grand jury materials). Accordingly, Defendants’ motion is denied.
III . CONCLUSION

For the reasons set forth above, Defendants’ Joint Motion
for Release of Grand Jury' Minutes, to Vacate Verdict and to
Dismiss Indictment is denied. An Order will accompany this

Memorandum Opinion.

6 wm /@//K?M<

November 27, 2012 Gladys Kessibr
United States District Judge

Copies to: Attorneys of Record via ECF